                                                                United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                 March 20, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                            HOUSTON DIVISION


LAKITA CARR, INDIVIDUALLY AND          §
AS REPRESENTATIVE OF THE ESTATE        §
OF DARRALL THOMAS, AND ANGELINA        §
LEFFYEAR, AS NEXT FRIEND FOR           §
D. T., JR.,                            §
                                       §
                  Plaintiffs,          §
                                       §
v.                                     §    CIVIL ACTION NO. H-18-2585
                                       §
THE CITY OF SPRING VALLEY              §
VILLAGE, THE CITY OF HEDWIG            §
VILLAGE, MEMORIAL VILLAGE,             §
AXON (FORMERLY TASER                   §
INTERNATIONAL), JOSEPH                 §
DARREHSHOORI, IN HIS INDIVIDUAL        §
CAPACITY, TRENT B. WOOD, IN            §
HIS INDIVIDUAL CAPACITY,               §
NATHAN FRAZIER, IN HIS                 §
INDIVIDUAL CAPACITY, RICHARD           §
ANTONIO HERNANDEZ, IN HIS              §
INDIVIDUAL CAPACITY, CARLOS            §
PINEDA, IN HIS INDIVIDUAL              §
CAPACITY, ERIC SILLIMAN, IN            §
HIS INDIVIDUAL CAPACITY,               §
MANNY AGUILAR, IN HIS                  §
INDIVIDUAL CAPACITY, DONALD            §
NOWLIN, IN HIS INDIVIDUAL              §
CAPACITY, MARK STOKES, IN              §
HIS INDIVIDUAL CAPACITY,               §
JERRY HANSON, IN HIS                   §
INDIVIDUAL CAPACITY, AND               §
STEVE SANDFORD, IN HIS                 §
INDIVIDUAL CAPACITY,                   §
                                       §
                  Defendants.          §



                     MEMORANDUM OPINION AND ORDER

     Plaintiff,     Lakita      Carr   ("Carr") ,   brings   this        action

individually and as representative of the Estate of Darrall Thomas,

and plaintiff, Angelina Leffyear, brings this action as Next Friend
for   D. T.,    Jr.,     against      defendants,             the    City       of    Spring          Valley

Village ("CSVV"), the City of Memorial Village ("CMV"), the City of

Hedwig       Village     ( "CHV"),      the       Spring      Branch        Independent               School

District       ("SBISD"), Axon         (formerly Taser International), and,                               in

their       individual     capacities,           CSVV      officers      Joseph           Darrehshoori

("Darreshoori"),           Trent      B.      Wood       ("Wood"),       and          Carlos          Pineda

("Pineda"),       CMV    Sergeant          Mark     Stokes      ("Stokes"),               CMV    Officers

Donald       Nowlin     ("Nowlin")         and     Eric       Silliman          ("Silliman"),            CHV

officers       Nathan      Frazier         ("Frazier"),             Richard          Antonio          (a/ka/

Reginald) Hernandez ("Hernandez"), and Steve Sandford ("Sandford"),

SBISD       Corporal     Jerry     Hanson          ("Hanson"),         SBISD          Officer          Scott

Williams,       and     Manny    Aguilar, 1          for      violation         of     civil          rights

guaranteed        by    the     Fourth        and       Fourteenth       Amendments               to     the

United       States    Constitution          under       42    U.S. C.      §    198 3,         and    for

negligence,       wrongful death,            and survival claims under state law

arising from the May 31, 2016, death of Darrall Thomas ("Thomas").

        Pending       before    the     court        are      the    Motion          to    Dismiss        of

Defendants        Spring       Branch       Independent             School       District,             Scott

Williams,      and Jerry Hanson             ("SBISD Defendants' MD") (Docket Entry



        1
      The caption on both Plaintiffs' Original Petition (Docket
Entry No. 1-1), and Plaintiffs' Amended Complaint (Docket Entry
No. 6), name an additional defendant, Manny Aguilar, but Manny
Aguilar is not identified as a party defendant in the section
titled "Parties" of Plaintiffs' Amended Complaint, Docket Entry
No. 6, pp. 6-12 ~~ 15-31. Manny Aguilar is, however, listed as a
defendant in Plaintiffs Laki ta Carr et. al. 's Certificate of
Interested Parties, Docket Entry No. 14, p. 4 ~ 21. All page
numbers for docket entries in the record refer to the pagination
inserted at the top of the page by the court's electronic filing
system, CM/ECF.

                                                  -2-
No.   7),      and    Defendants'       Carlos         Pineda,     Stephen    Sanford,       Eric

Silliman, Donald Nowlin, City of Hedwig Village and City of Spring

Valley Village Motion to Dismiss Claims Asserted in Plaintiffs'

Amended Complaint             ("Defendants' MD")             (Docket Entry No.       8).    Also

pending       are    Plaintiffs'        Response        to    Defendants'      Spring      Branch

Independent School District's, Scott Williams's, and Jerry Hanson's

Motion        to    Dismiss     (DKT.      #7)    ("Plaintiffs'           Response    to    SBISD

Defendants' MD) (Docket Entry No.                   9),      and Plaintiffs'        Response to

Defendants Carlos Pineda, Stephen Sanford,                             Eric Silliman,      Donald

Nowlin, City of Hedwig Village, and City of Spring Valley Village

Motion to Dismiss             [ DKT. #8]     (Plaintiffs'         Response to Defendants'

MD) (Docket Entry No. 10) , in which plaintiffs argue the adequacy of

their       pleadings    and      request        leave       to   amend    should    the    court

disagree.          For the reasons explained below, defendants' motions to

dismiss will be granted,                plaintiffs'           requests to amend will be

denied, and this action will be dismissed with prejudice against

the   defendants        who     have    filed      motions        to    dismiss   and   without

prejudice against all the other defendants.



                                 I.     Standard of Review

        Defendants seek dismissal of all the claims asserted against

them under Federal Rule of Civil Procedure 12(b) (6) for failure to

state a claim for which relief may be granted. 2                             Under Rule 8 of



        2
            Defendants' MD, Docket Entry No. 8, p. 1.

                                                 -3-
the Federal Rules of Civil Procedure, a pleading must contain "a

short and plain statement of the claim showing that the pleader is

entitled to relief."              Fed.    R.   Civ.    P.    8 (a) (2).        A Rule 12 (b) (6)

motion     tests     the     formal      sufficiency         of    the     pleadings     and   is

"appropriate when a            defendant attacks              the complaint because it

fails     to state a       legally cognizable claim."                      Ramming v.    United

States, 281 F.3d 158, 161 (5th Cir. 2001).                          The court must accept

the factual allegations of the complaint as true, view them in a

light most      favorable         to the plaintiff,            and draw all          reasonable

inferences in the plaintiff's favor.                        Id.     To defeat a motion to

dismiss pursuant to Rule 12(b) (6)                    a plaintiff must plead "enough

facts to state a claim to relief that is plausible on its face."

Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1974                               (2007).    "A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged."                                Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009)                    (citing Twombly, 127 S. Ct. at

1965) .     "The plausibility standard is not akin to a                            'probability

requirement,' but it asks for more than a sheer possibility that a

defendant has acted unlawfully."                 Id.        (quoting Twombly, 127 S. Ct.

at   1965).         "Where    a   complaint      pleads           facts    that    are   'merely

consistent with'           a defendant's liability, it                    'stops short of the

line      between    possibility         and    plausibility              of   entitlement     to

relief."      Id.    (quoting Twombly, 127 S. Ct. at 1966).                       Moreover, the

court does not accept as true legal conclusions.                               Id. at 1950.

                                               -4-
                      II.         Plaintiffs' Factual and Legal A1legations

            Plaintiffs allege that on May 31, 2016, at 2:12a.m., a silent

alarm went                      off         at     the   Bank   of America   at    877 3   Katy     Freeway,

Houston, Texas 77024, when three men tried to break into an ATM.

Officers from four different police departments responded to the

silent alarm: CSVV, CMV, CHV, and SBISD. 3                                   The first response was

by CSVV Officer Darrehshoori who encountered Thomas in the area of

Briar Branch Creek. 4                               The second response was by CSVV Officer Wood

who arrived at the creek to find Darrehshoori with his duty weapon

drawn            on Thomas. 5                      Plaintiffs    allege   that    Wood     drew    his    duty

weapon, that he and Darrehshoori commanded Thomas to come out of

the creek with his hands up, and that as Thomas started to comply,
                                                                                            6
Darrehshoori holstered his weapon and drew his taser.                                             Plaintiffs

allege that one of the two officers asked Thomas who else was out

there,           and that,                   dissatisfied with Thomas'            response,     one of the

officers instructed the other to "toss him down that hill. " 7



            3
                Plaintiffs'                  Amended Complaint,        Docket      Entry No.       6,    p.   13
err   32.
            4
      Id. err err 35-36. See also id. at 15 <Jl 47 ("This interaction
occured near Briar Branch Creek located at 8785 Gaylord Drive,
Houston, TX 77024. ").
            5
                Id. at 14             err    38.
            6
                Id.   err err   39-40.
            7
                Id. at 15             <Jl    48.

                                                                -5-
        Plaintiffs allege that "Officer Darrehshoori using excessive

and unreasonable force on Mr. Thomas, tossed or allowed Mr. Thomas

to be tossed down the creek hill incline into the water," 8 and that

at 2:16a.m., while Thomas was in the creek, Darrehshoori used his

Axon taser on Thomas. 9                            Plaintiffs allege that after he was tased,

Thomas made it about 4 feet out of the creek water and then fell

face first onto the embankment, 10 and that while Thomas lay face

first        on     the         embankment,                  Darrehshoori   handcuffed   Thomas   and
                                                  11
searched him for weapons.                              Plaintiffs allege that at 2:19 a.m. CMV

Officer Silliman arrived and together with Darrehshoori and Wood

tried to force Thomas up the steep, slippery embankment, 12 but that

at 2:28 a.m. Darrehshoori notified dispatch that all attempts to

remove Thomas from the creek had failed. 13




        8
            Id. at 16           <:II       49.
        9
        Id. at 16 <]I 50, 18, <]I 62, and 19 <]I 65. But see also id. at
21 <]I 73 (alleging that "[a]t approximately 2:12am on May 31, 2016,
Defendant, Officer Darrehshoori used Taser Model X26&#39's against
the body of Darrall Thomas.          Darrehshoori then fired his tasers
multiple times into Darrall Thomas. The Model X26 is manufactured
by Axon, formerly Taser International, hereinafter, Axon.")
        lord. at 14                  <]I    40.
        11
             Id.   <]I   41.
        12Id. at 4             <]I         8, and 14   <]I   43.
        13
             Id. at 19               <]I    64.

                                                               -6-
       Plaintiffs                allege           that                   at     2:33     a.m.         the     Village      Fire

Department arrived with an eleven-man team that included 5 fire

medics, and one of them, Kory Young, asked for Thomas' handcuffs to

be removed, and that Silliman removed the handcuffs. 14                                                            Plaintiffs

allege that after assessing the scene, members of the Village Fire

Department arranged to remove Thoms from the incline using a stokes

basket . 15    Plaintiffs allege that while he was in the creek, "Thomas

told all       parties                present         on                 the    scene -         namely,        [C] HV   Police

Department, CMV Police Department, SBISD Police Department, Hedwig

Fire    Department,                   Hedwig       EMS                   personnel[]                 that     he   could    not

breathe." 16          Plaintiffs allege that at 2:55a.m., Thomas was pulled

from the banks of the creek, placed on the ground by CSVV Officers

Darrehshoori and Pineda and CHV Officers Frazier and Hernandez, 17

and placed in handcuffs by Hernandez and Frazier even though he was

experiencing a medical emergency. 18

       Plaintiffs               allege            that               at        3:01    a.m.         Village    Fire     Rescue

arrived to examine Thomas who was                                                 handcuffed face              down on the

ground, that when questioned Thomas was unresponsive, and that fire


       14
            Id. at 4     <J[         8, 16-17       <J[<J[         52-53, and 20              <J[   66.
       lsid. at 5        <J[         10, and 17              <J[         54.
       16Id. at 18             <J[    62.
       17Id. at 17             <J[   55' and 20                    <J[    67.
       lBid.    <J[   55, and 29            <J[    107.

                                                                         -7-
medic Kory Young stated, "He is not breathing." 19             Plaintiffs allege

that paramedics began performing CPR on Thomas at 3:07a.m., rushed

Thomas to the hospital at              3:13 a.m.,   and that during the           ride

Thomas was intubated for bag ventilation and treated with Epi and

Atropine but was unable to breath on his own. 20             At 3:25 a.m. Thomas

arrived at Memorial           Hermann Hospital,     and at     3:44a.m.         he was

pronounced dead. 21

        Plaintiffs allege that Darrehshoori failed to disclose to the

medical responders that he shot Thomas with his taser,                     that the

other officers, in particular, CHV Officers Frazier and Hernandez,

and CMV Officers Stokes, Nowlin, and Aguilar, failed to inform the

medical personnel that Thomas complained of breathing problems, and

that these omissions resulted in the delay and denial of necessary,

appropriate, and reasonable medical care. 22               Plaintiffs allege that

after      conducting         internal     investigations,          and   reviewing

investigative reports          of the Houston Police Department and the

Harris     County    District       Attorney's   Office,     none    of   the    local

government defendants, i.e., CSVV, CHV, CMV, and SBISD, disciplined

their officers for the events at issue and, instead, ratified


        19Id. at 20 'II 68.

        2oid. at 20-21 '!I'll 69-71.

        21Id. 17 '!I'll 57-58, and 21 'II 72.

        22Id. at 28 '!I'll 97-98.

                                          -8-
        the unconstitutional conduct that occurred,         namely
        excessive force by tasering Mr. Thomas              by the
        Spring Valley Village Officer [] Darrehshoori, and tossing
        Mr. Thomas down the hill by Darrehshoori and Wood, and
        Officers Eric Silliman, Donald Nowlan, Mark Stokes, Jerry
        Hanson, Jerry Williams Scott, Steve Sandford, Reginald
        Hernandez, Nathan Frazier, Carlos Pineda caused the delay
        in medical care. 23

        Plaintiffs assert claims for (1) negligence under§ 101.023 of

the Texas Tort Claims Act, against defendants Axon,                                     SBISD, CSVV,

and     CSVV   Officers         Darrehshoori             and        Wood,   in   their       individual

capacities, jointly and severally; 24 (2) wrongful death pursuant to

§§ 71.002 and 71.004(c) of the Texas Civil Practices and Remedies

Code,    against all defendants; 25                     ( 3)   survival claims pursuant to

§ 71.021 of the Texas Civil Practices and Remedies Code against all

defendants; 26       and       (4)        claims        for    violation         of    civil     rights

guaranteed      by    the              Fourth     and     Fourteenth          Amendments        to    the

United     States     Constitution                under        42    U.S.C.      §    1983    based    on

excessive use of force and inadequate medical care against all

defendants. 27




        23Id. at 30    <J[   110.
        24Id. at 30-32        <J[<J[    111-14.
        25Id. at 32-33        <J[<J[    115-22.
        26Id. at 33-34        <J[<J[    123-27.
        27Id. at 34-43        <J[<J[    128-65.

                                                    -9-
                              III.   Analysis

       Plaintiffs allege that

       [o]n May 31, 2016, the[] [defendant] officers were acting
       under color of state law when [they] unreasonably
       detained and subsequently tased Mr. Thomas with an Axon
       taser device, without proper reason or authority, without
       reasonable or probable      cause and with deliberate
       indifference to the rights of Mr. Thomas, 28

that

       [t]he Villages and the CSVV Officer Darrehshoori and CSVV
       Officer Wood acted jointly and severally to violate
       Mr. Thomas' right to be free from excessive force because
       each officer promoted, adopted, and the above-referenced
       entities which all promulgated a policy of allowing its
       arresting officers to utilize excessive force through the
       Axon taser device when arresting and for assisting
       officers not interfering to prevent other officers from
       engaging in use of excessive force, 29

and that "[t]he Defendants, Darrehshoori and each of them, breached

the Fourth Amendment's prohibition against unreasonable seizures by

engaging in the use of excessive force upon Darrall Thomas which

resulted in his harm and his death. 30      Plaintiffs' allege that

       [t]he CHV, the SBISD, the CMV, and the CSVV officials
       drew or must have drawn the inference that Mr. Thomas had
       an urgent need for medical care contemporaneously and
       immediately after the use of the excessive force by the
       Axon taser.   His urgent need for care was obvious even
       afterwards because third parties (including the fire
       medics/paramedics observed him saying that he could not
       breathe, 31

and that



       28Id. at 35 '1I 130.

       29Id. '1I 132.

       3oid. at 42 '1I 161.

       31Id. at 36 '1I 136.

                                     -10-
        Mr. Thomas was denied adequate medical care by the
        Defendants after he indicated that he could not breathe
        and the Defendants failed to administer any type of
        mitigating aid (such as CPR).   Instead, they handcuffed
        Mr. Thomas, which contributed to his injuries and
        damages, and ultimately was the start of the chain of
        events that resulted in his untimely death.    No officer
        performed CPR or administered any type of medical aid to
        Mr.   Thomas while waiting on the arrival of the
        paramedics.    Moreover, they waited approximately 10
        minutes to call the paramedics.     Indeed, the delay in
        providing CPR was a proximate and contributing cause to
        Mr. Thomas's injuries and resulting death, as well as,
        failing to inform the medical personnel that Thomas had
        been tased. 32

Plaintiffs also allege:

        143. The CHV, the CSVV, the SBISD, the CMV actions - in
        promoting the excessive force against Mr. Thomas
        affirmatively demonstrates a custom, policy, or procedure
        of excessive force, and deliberate indifference.

        144. The CHV,  the CSVV, the SBISD, the CMV are liable
        because they all had policies, procedures, or customs of
        ignoring the obvious constitutional violations, namely
        excessive force by use of tasers. 33

        The      moving       defendants    seeks    dismissal      of    all    the    claims

asserted against them because plaintiffs have                            failed to allege

facts        capable     of    showing     either    ( 1)   a   federal    law    claim    for

violation of the Fourth or the Fourteenth Amendments,                              or    (2)   a

state law claim for negligence, wrongful death, or survival claims

all of which are bared by the defendants' statutory immunity.




        32
             I d. at 3 8 'II 14 7 .
        33
             Id. at 37 'II'II 143-44.

                                              -11-
A.      Federal Law Claims

        Plaintiffs'       federal law claims are brought under 42 U.S. C.

§    1983,    which      provides      a     private    right        of   action    for   the

deprivation of rights, privileges, and immunities secured by the

Constitution or laws of the United States.                          Section 1983 states:

        Every person who, under color of any statute, ordinance,
        regulation, custom, or usage, of any State or Territory
        or the District of Columbia, subjects, or causes to be
        subjected, any citizen of the United States or other
        person within the jurisdiction thereof to the deprivation
        of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party
        injured in an action at law, suit in equity, or other
        proper proceeding for redress

42   u.s.c.    §    1983.     " [Section]      198 3   'is not itself a            source of

substantive rights,' but merely provides 'a method for vindicating

federal rights elsewhere conferred.'"                  Graham v. Conner, 109 S. Ct.

1865, 1870 (1989).            To establish § 1983 liability plaintiffs must

plead and prove that Thomas suffered "(1) a deprivation of a right

secured by federal law (2) that occurred under color of state law,

and (3) was caused by a state actor."                       Victoria W. v. Larpenter,

369 F.3d 475, 482 (5th Cir. 2004). "Section 1983 imposes liability

for violations of rights protected by the Constitution,                              not for

violations         of   duties   of   care     arising      out     of    tort   law."     Id.

(quoting Baker v. McCollan,                99 S. Ct.        2698,    2695    (1970)).     "The

first    inquiry in any          §    1983    suit"    is    "to     isolate     the precise

constitutional violation with which [the defendant] is charged."

Graham,      109 S.     Ct.   at 1870      (quoting Baker,           99 S.   Ct.   at 2692).



                                              -12-
Plaintiffs'     allegations that the defendants detained Thomas and

subsequently shot him with a taser without reason raise claims that

must be analyzed under the               Fourth Amendment,              while plaintiffs'

allegations       that   the    defendants        denied      and/or      delayed    needed

medical    care     raise      claims    that     must       be    analyzed     under   the

Fourteenth     Amendment.                      Graham,     109     S.    Ct.   at   1870-71

(excessive force); Hare v. City of Corinth, 74 F.3d 633, 639 (5th

Cir. 1995) (en bane)        (medical care).

     The Fourth Amendment protects "[t] he right of the people to be

secure    in   their persons,       houses,       papers,         and effects,      against

unreasonable searches and seizures."                     The Fourth Amendment makes

searches and seizures conducted outside the judicial process, i.e.,

without prior approval by judge or magistrate, unreasonable per se

subject only to a few specifically established exceptions.                              See

Katz v. United States, 88 S. Ct. 507, 514 (1967).                         For example, in

Devenpeck v. Alford,           125 S.    Ct.    588,   593    (2004),      the Court held

that a warrantless arrest by a law officer is reasonable under the

Fourth Amendment         if there       is probable cause to believe that                 a

criminal offense has been or is being committed.                           Moreover,

     all claims that law enforcement officers have used
     excessive force - deadly or not - in the course of an
     arrest, investigatory stop, or other "seizure" of a free
     citizen should be analyzed under the Fourth Amendment and
     its "reasonableness" standard, rather than under a
     "substantive due process" approach.

Graham, 109 S. Ct. at 1871.              See also Tennessee v. Garner, 105 S.

Ct. 1694, 1699-1700 (1985)          (Fourth Amendment governs claims for use

of excessive force to effect arrest).

                                          -13-
        To state a Fourth Amendment claim for excessive use of force,

plaintiffs      must      allege    facts        capable     of    showing           that   Thomas

suffered a seizure and "(1) an injury, which (2) resulted directly

and only from the use of force that was clearly excessive to the

need;     and     the     excessiveness          of   which       was     ( 3)       objectively

unreasonable."           Pena v. City of Rio Grande City, Texas,                        879 F.3d

613, 619 (5th Cir. 2018).

        The second and third elements collapse into a single
        objective-reasonableness inquiry,         guided by the
        following Graham factors: "the severity of the crime at
        issue, whether the suspect poses an immediate threat to
        the safety of the officers or others, and whether he is
        actively resisting arrest or attempting to evade arrest
        by flight."

Id.     (citing Scott v.        Harris,     127 S.     Ct.    1769,       1776       (2007),     and

Graham, 109 S. Ct. at 1872).              See also Kingsley v. Hendrickson, 135

S. Ct. 2466, 2473          (2015)    (holding "that a pretrial detainee must

show only that the force purposely or knowingly used against him

was objectively unreasonable").

        The Fourteenth Amendment protects a pretrial detainee's right

to reasonable care for serious medical needs unless the failure to

supply     such     care     was     reasonably           related       to       a    legitimate

governmental objective.             See Hare, 74 F.3d at 647-48.                     The standard

to apply in analyzing a denial of medical care claim asserted by a

pretrial detainee depends upon whether the claim is directed to a

condition of confinement or to an episodic act or omission.                                  Scott

v. Moore, 114 F.3d 51, 53             (5th Cir. 1997)             (en bane).          Plaintiffs

acknowledge       that    the   claims      at    issue    here     are      directed       to   an


                                            -14-
episodic act or omission. 34                 A state official's episodic act or

omission    violates        a    pretrial       detainee's          due    process     right    to

reasonable    medical           care    if   the     official       acts     with    subjective

deliberate indifference to the detainee's rights.                              Id. at 54.        A

government official acts with deliberate indifference if he "knows

of and disregards an excessive risk to                         [a detainee's]        health or

safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference."                              Farmer v. Brennan,

114 S. Ct. 1970, 1979 (1994).                   A   delay in treatment violates the

constitutional        right       to     medical       care        when     "there    has     been

deliberate        indifference         [that]       results    in     substantial       harm."

Easter v. Powell, 467 F.Jd 459, 463 (5th Cir. 2006)                            (per curiam).

     Plaintiffs           contend       that    the     Supreme           Court's    ruling     in

Kingsley,    135     S.    Ct.    at    2466,       arguably changes          the    subjective

deliberate        indifference          standard       to     an     objective       deliberate

indifference standard. 35              In Kingsley the Court held that a pretrial

detainee asserting a claim for excessive use of force during a

seizure only had to show that "the force purposely or knowingly

used against him was objectively unreasonable."                             Id. at 2473.       But

Kingsley     is    silent        regarding      denial        of    medical     care    claims.


     34
       Plaintiffs' Response to SBISD Defendants' MD, Docket Entry
No. 9, p. 13; Plaintiffs' Response to Defendants' MD, Docket Entry
No. 10, p. 14.
     35
       Plaintiffs' Response to SBISD' s MD, Docket Entry No. 9,
p. 14; Plaintiffs' Response to Defendants' MD, Docket Entry No. 10,
p. 15.

                                               -15-
Moreover,       since     Kingsley       was     decided,          the    Fifth       Circuit       has

continued to apply the deliberate indifference standard when a pre-

trial detainee's denial of medical care claim, as here, arises out

of a single act or omission.                   See,       ~'    Zimmerman v. Cutler, 657

F.   App'x     340,   347-48      (5th Cir.           2016)     (per curiam)            ("In this

circuit, a constitutional claim by a pretrial detainee arising from

a one-time denial of medical care is governed 'by a standard of

subjective deliberate indifference as enunciated by the Supreme

Court     in   Farmer.'").          The    subjective           deliberate           indifference

standard       thus   applies      to    plaintiffs'           claims;      a       standard     that

requires plaintiffs to allege facts capable of establishing that

the defendant officers engaged in conduct that showed disregard for

a    serious    medical        need,     including          refusing      to        treat   Thomas,

ignoring complaints of a serious medical need,                              or intentionally

treating Thomas incorrectly.                    See Domino v.            Texas Department of

Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).

        Plaintiffs       may     also    state        a    claim    under       §    1983     for    an

officer's      failure     to prevent           another        officer's        violation of          a

constitutional          right.      To    do     so       plaintiffs      must       allege     facts

capable of establishing that (1) the bystanding officer knew that

a    fellow    officer     was    violating           an    individual's            constitutional

rights,    (2) had a reasonable opportunity to prevent the violation,

and (3) chose not to act.               Whitley v. Hanna, 726 F.3d 631, 646 (5th

Cir. 2013), cert. denied, 134 S. Ct. 1935 (2014)                                (citing Hale v.

Townley, 45 F. 3d 914, 919 (5th Cir. 1995)).


                                               -16-
       1.     Plaintiffs' Federal Law Claims Against the Individual
              Officer Defendants are Subject to Dismissal

              (a)        Applicable Law

                         (1)    Official and Personal Liability

       Public       officials         like   the   individual      officer    defendants,

Hanson, Scott, Pineda, Sanford, Silliman, and Nowlin, may be sued

pursuant to 42 U.S.C.             §   1983 in either their official and/or their

personal capacities.              Hafer v. Melo, 112 S. Ct. 358, 361-63 (1991)

(citing Kentucky v. Graham, 105 S. Ct. 3099, 3105-06 (1985)).                             The

real    party       in    interest      in   an    official-capacity         suit    is   the

governmental entity, not the named official.                        Id. at 361       (citing

Graham, 105 S. Ct. at 3105).

       [T] he distinction between official-capacity suits and
       personal-capacity suits is more than "a mere pleading
       device." .    . State officers sued for damages in their
       official capacity are not "persons" for purposes of the
       suit because they assume the identity of the government
       that employs them.       . By contrast, officers sued in
       their personal capacity come to court as individuals.

Id.    at 362.           In this case plaintiffs have sued the                 individual

defendants only in their personal capacities.                      To state a personal-

capacity claim under § 1983 plaintiff must allege that while acting

under color of state law defendants were personally involved in the

deprivation of a right secured by the laws or Constitution of the

United      States,       or    that    their      wrongful   actions    were       causally

connected to such a deprivation.                   James v. Texas Collin County, 535

F.3d 365,      373       (5th Cir.      2008).      A supervisor is not personally

liable      for     his        subordinate's       actions    in    which     he    had    no

involvement.         Id.

                                              -17-
                     (2)      Qualified Immunity

        Public    officials             sued    in   their     personal       capacities       under

§   1983    are    shielded            from     suit    by     the    doctrine      of     qualified

immunity.         Saucier         v.    Katz,     121    S.    Ct.    2151,    2155-56       (2001),

overruled in part by Pearson v.                         Callahan,       129 S.      Ct.    808,    812

(2009).      "Qualified immunity is 'an entitlement not to stand trial

or face the other burdens of litigation,'                                 . it is effectively

lost if a case is erroneously permitted to go to trial."                                      Id. at

2156.      Qualified immunity protects officers from suit unless their

conduct      violates         a        clearly       established        right.            Harlow    v.

Fitzgerald,       102    S.       Ct.     2727,        2738    (1982).        The    doctrine       of

qualified        immunity         was     created        to     balance       the   interest        of

compensating persons whose federally protected rights have been

violated against the fear that personal liability might inhibit

public officials in the discharge of their duties.                               See Johnston v.

City of Houston, Texas, 14 F.3d 1056, 1059 (5th Cir. 1994).                                   Claims

of qualified immunity require a two-step analysis:                               (1) whether the

facts alleged,          taken in the light most favorable to the party

asserting the injury,                  show that the defendant officer's conduct

violated a constitutional right;                        and    (2)    whether that right was

clearly     established            at    the     time     of    the    alleged      misconduct.

Saucier, 121 S. Ct. at 2156.                      It is within the discretion of the

district court to decide which of the two steps to address first.

Pearson, 129 S. Ct. at 818.                    Courts examine each officer's alleged

actions independently to determine whether he or she is entitled to

                                                  -18-
qualified immunity.                 Newman v. Guedry, 703 F.3d 757, 762 (5th Cir.

2012),       cert.        denied,    134 S.     Ct.   162   (2013).         Once a defendant

asserts qualified immunity, the burden shifts to the plaintiff to

negate the defense of qualified immunity.                        Id. at 761.         See also

Club Retro,           L.L.C. v.       Hilton,    568 F.3d 181,        194    (5th Cir.    2009)

("When a defendant invokes qualified immunity, the burden shifts to

the plaintiff to demonstrate the inapplicability of the defense.").

Despite this burden-shifting,                    all reasonable inferences must be

drawn in the non-movant plaintiffs' favor.



                    (b)     Application of the Law to the Allegations

        The     six       individual     officer      defendants      who    have   moved   for

dismissal, Hanson, Williams, Pineda, Sanford, Silliman, and Nowlin,

argue        that     the    §   1983   claims    asserted against           them should be

dismissed because plaintiffs have failed to allege facts capable of

establishing              that   they   detained,       searched,     or     used   any   force

against Thomas, that they witnessed an unreasonable use of force

against Thomas but failed to intervene,                        or that they denied or

delayed reasonable medical care to Thomas. 36


        36
       See SBISD Defendants' MD, Docket Entry No. 7, p. 2; SBISD
Defendants' Reply to Plaintiffs' Response to Motion to Dismiss of
Defendants Spring Branch Independent School District,         Scott
Williams and Jerry Hanson ("SBISD Defendants' Reply"), Docket Entry
No. 11, p. 1; Defendants' MD, Docket Entry No. 8, pp. 1-19;
Defendants', Carlos Pineda, Stephen Sanford, Eric Silliman, Donald
Nowlin, City of Hedwig Village and City of Spring Valley Village
Reply to Plaintiffs' Response to Defendants' Motion to Dismiss
                                                     (continued ... )

                                                 -19-
       Plaintiffs respond by summarizing the facts alleged in their

Amended Complaint, none of which mention any actions that four of

the defendant officers -- Hanson,                  Williams,        Sanford,    or Nowlin -

took or failed to take. 37                Regarding the remaining two officers,

Silliman and Pineda, plaintiffs allege that Silliman arrived on the

scene at 2:19a.m., i.e., after Darrehshoori tased Thomas at 2:16

a.m., but in time to help Darrehshoori and Wood try to move Thomas

out of the creek, and that when fire medic, Kory Young, asked for

handcuffs           to    be   removed     from    Thomas,      Silliman        removed   the

handcuffs. 38            Plaintiffs allege that once paramedics pulled Thomas

out of the creek that Pineda helped two other officers place Thomas

on flat           ground away from the           creek's     incline. 39       Nevertheless,

plaintiffs          argue      that   Silliman      and    Nowlin      stood     by   without

intervening as Darrehshoori used excessive force by shooting Thomas

with    a      taser,       and    that   each    of   the    six     individual      officer

defendants delayed medical care to Thomas by failing to inform

medical personnel that Thomas had been tased and/or that Thomas

could not breath. 40


       36
          continued)
            ( •••
claims Asserted in Plaintiffs' Amended Complaint                               ("Defendants'
Reply"), Docket Entry No. 13, pp. 2-5.
       37
      Plaintiffs' Response to SBISD Defendants' MD, Docket Entry
No. 9, pp. 4-7 ![I[ 1-12; Plaintiffs' Response to Defendants' MD,
Docket Entry No. 10, pp. 3-5.
       38
      Plaintiffs' Response to Defendants' MD, Docket Entry No. 10,
pp. 4-5.
       39
            Id. at 5.
       40
            Id.     at     9-11.   See    also    Plaintiffs'        Response to SBISD
                                                                          (continued ... )

                                             -20-
     Although plaintiffs have alleged that Silliman arrived on the

scene at 2:19 a.m., plaintiffs have not alleged facts capable of

establishing     when       Hanson,    Williams,       Sanford,     Nowlin,      Pineda

arrived.   Since, moreover, plaintiffs allege that Darrehshoori shot

Thomas with a taser at 2:16 a.m.,                 i.e., before Silliman arrived,

they have not alleged facts capable of establishing that anyone

other than Darrehshoori and Wood was present or had a reasonable

opportunity to prevent Thomas from being shot with a taser.

     Accordingly, plaintiffs have failed to allege facts capable of

establishing    a    §     1983   claim    for    violation   of    Thomas's     Fourth

Amendment right to be free from excessive use of force by taser.

See Pefia, 879 F.3d at 619; Whitley, 726 F.3d at 646-47.                       Nor have

plaintiffs alleged facts capable of establishing when or if any of

the individual officer defendants learned that Thomas had been shot

with a taser or that Thomas could not breathe,                      or that despite

learning     those       facts    failed    to    communicate      them   to   medical

personnel.    Absent allegations of fact capable of establishing that

any of the     individual defendants              subjectively knew that Thomas

urgently needed medical care, but purposely chose to delay Thomas's

access to care by failing to tell medical personnel that Thomas had

been shot with a taser or that he could not breathe, plaintiffs

have failed to state a claim against any of them for violation of

Thomas' Fourteenth Amendment right to medical care.                   See Estelle v.

Gamble, 97 S. Ct. 285,            291-92 (1976).



     40
      ( • • • continued)
Defendants' MD, Docket Entry No. 9, pp. 17-20.

                                           -21-
        Plaintiffs       cite    Leatherman       v.       Tarrant     County    Narcotics

Intelligence & Coordinator Unit, 113 S. Ct. 1160                         (1993),    for the

proposition      that     the    Supreme       Court   has     rejected     a    heightened

pleading standard in § 1983 actions against municipalities.                             But

neither    the   Supreme        Court   nor     the    Fifth    Circuit     have    applied

Leatherman to       §   1983 claims asserted against individual defendants

entitled to qualified immunity.                  See id.       at 1162    (reserving the

question of whether the heightened pleading standard could apply to

suits     against       individual      state     officials         asserting     qualified

immunity).       See also El:iott v.            Perez,      751 F.2d 1472, 1482        (5th

Cir. 1985) (announcing heightened pleading standard to be satisfied

whenever    qualified       immunity      is    asserted) ;      and      Burns-Toole    v.

Byrne, 11 F.3d 1270, 1275 (5th Cir.), cert. denied, 114 S. Ct. 2680

(1994)    (declining to overrule Elliott in light of Leatherman).

        Although defendants cite Babb v. Dorman, 33 F.3d 472, 479 (5th

Cir. 1994), for the proposition that a                 §   1983 complaint must allege

facts sufficient to defeat a qualified immunity defense, that is no

longer the rule in this circuit.                  See Schultea v. Wood,             47 F.3d

1427, 1430 (5th Cir. 1995)              (en bane)      ("[W]e will no longer insist

that plaintiff fully anticipate the defense [of qualified immunity]

in his complaint at the risk of dismissal under Rule 12. ") .

        Nevertheless,        when       asserting          claims      against     multiple

defendants in their individual capacities, plaintiffs must allege

with specificity what each defendant did to violate each alleged


                                           -22-
right.      See Iqbal, 129 S. Ct. at 1948 ("Because vicarious liability

is inapplicable to . . . § 1983 suits, a plaintiff must plead that

each Government-official            defendant,      through     the   official's     own

individual actions,          has    violated the Constitution.") .             Because

plaintiffs have failed to allege facts capable of establishing that

Hanson, Williams, Sanford, Nowlin, Silliman, or Pineda engaged in

acts that violated Thomas' Fourth Amendment rights to be free from

unreasonable        detention,      search,   or     use   of   force,    or   Thomas'

Fourteenth Amendment right to reasonable medical care, the motions

to dismiss the § 1983 claims urged by Hanson, Williams, Sanford,

Nowlin, Silliman, and Pineda will be granted and those claims will

be dismissed with prejudice.


      2.      Plaintiffs' Federal Law Claims Against CHV,                   CSVV,    and
              SBISD are Subject to Dismissal

              (a)    Applicable Law

      In Monell v.         Department of Social Services of the City of

New York, 98 S. Ct. 2018, 2035-36 (1978), the Supreme Court held

that municipalities are "persons" subject to suit under 42 U.S.C.

§   1983,    but    that    municipalities        cannot   he   held     liable     on   a

respondeat     superior basis,        i.e.,       a municipality cannot be held

liable simply because one of its employees violated a person's

federal rights.       For a municipality to be held liable under§ 1983,

the   municipality         itself   must    cause    the   violation     through     its

policies.       "[I]t is when execution of a government's policy or


                                           -23-
custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy, inflicts the

injury     that        the    government          as   an      entity   is    responsible       under

§   1983."        Id.        at    2037-·38.       Municipal        liability under         §     1983

requires proof of (1) a policy maker;                            (2) an official policy; and

(3) a violation of a constitutional right whose moving force is the

policy or custom.                 Id.    See also Cox v. City of Dallas, Texas, 430

F.3d 734, 748 (5th Cir. 2005), cert. denied, 126 S. Ct. 2039 (2006)

("Municipal liability under .                          .   §   1983 requires proof of three

elements in addition to the underlying claim of a violation of

rights:      'a policymaker;                  an official policy;            and a    violation of

constitutional           rights          whose     "moving       force"      is   the    policy     or

custom.'").



                 (b)    Application of the Law to the Alleged Facts

      Three local governmental entities, CHV, CSVV, and SBISD, argue

that the     §    1983 claims asserted against them should be dismissed

because      plaintiffs                have     failed      to   allege       facts     capable     of

establishing that the moving force behind any alleged violation of

Thomas's         Fourth           or    Fourteenth         Amendment      rights      occurred      in

accordance with an official policy, custom, or practice, adopted,

approved, or ratified by an official policymaker. 41


      41
      See SBISD Defendants' MD, Docket Entry No. 7, pp. 11-19;
SBISD Defendants' Reply, Docket Entry No. 11, pp. 5-7; Defendants'
                                                    (continued ... )

                                                   -24-
        Plaintiffs       respond by arguing that           the    local governmental

entities moving for dismissal can be held liable under                              §    198 3

because they ratified their officers' conduct when, after reviewing

reports of the incident prepared not only internally but also by

the Houston Police Department and by the Harris County District

Attorney's Office,            they each failed to discipline the officers

involved, 42 and because they each failed to train their officers

either to intervene or to provide medical                     care when needed to

prevent the violation of Thomas's constitutional right. 43



                        (1)    SBISD

        Having    found       that   plaintiffs    have    failed   to     allege       facts

capable of establishing that Hanson and Williams,                          the only two

SBISD        officers     that   plaintiffs       allege   were     involved    in        the

incident,       violated       Thomas's   constitutional         rights,    plaintiffs'

§   1983 claims against              SBISD for maintaining a          custom,   policy,

practice,       or procedure of using excessive               force      or failing        to

provide reasonable medical care to pretrial detainees, or failing

to discipline, train, or supervise officers adequately, fail as a

matter of law.           See Los Angeles v. Heller, 106 S. Ct. 1571, 1573


        41
       ( • • • continued)
MD, Docket Entry No. 8, pp. 22-25; Defendants' Reply, Docket Entry
No. 13, pp. 6-10.
        42
      Plaintiffs' Response to SBISD Defendants' MD, Docket Entry
No. 9, pp. 11-12; Plaintiffs' Response to Defendants' MD, Docket
Entry No. 10, pp. 11-13.
        43
      Plaintiffs' Response to SBISD Defendants' MD, Docket Entry
No. 9, pp. 14-15, 21-22; Plaintiffs' Response to Defendants' MD,
Docket Entry No. 10, pp. 15-17, 22-23.

                                           -25-
(1986)        (per curiam)        (finding that         if the       officer inflicted no

constitutional injury,             then the city could not be liable under

§ 1983); Saenz v. Heldenfels Brothers, Inc., 183 F.3d 389, 392-93

(5th Cir. 1999)          (recognizing that a municipality cannot be liable

when     the        individual    officers       cannot        be    held    liable    for     an

underlying constitutional violation).                        Alternatively,          the court

concludes that plaintiffs'                § 1983 claims against the SBISD are

subject        to    dismissal     for    failure       to   allege     facts    capable       of

establishing that SBISD maintained a municipal practice, custom, or

policy that caused a violation of Thomas' constitutional rights.



                        (2)    CHV and CSVV

        For the reasons stated in§ III.A.1(b), above, the court has

found        that    plaintiffs    have    failed       to   allege     facts    capable       of

establishing that             CHV Officer        Sanford and CSVV Officer               Pineda

violated constitutional rights guaranteed to Thomas by the Fourth

and    the     Fourteenth        Amendments.        Because         plaintiffs    have       also

alleged claims against CHV Officers Frazier and Hernandez and CSVV

Officers        Darrehshoori       and    Wood          none    of    whom    have    made     an

appearance in this action, for purposes of the pending motions the

court assumes without deciding that the plaintiffs have alleged

facts        capable    of    establishing       that    these       officers    engaged       in

conduct that violated Thomas's constitutional rights. 44


        44
      Plaintiffs allege that Darrehshoori shot Thomas with a taser,
that Wood was present when Thomas was shot with a taser but failed
                                                     (continued ... )

                                            -26-
                               (i)    Plaintiffs' Have Failed to State a Claim
                                      Based on Ratification

      The      ratification          theory    of    municipal        liability         has   been

recognized         by    the   Supreme      Court.      See     City    of     St.       Louis    v.

Praprotnik, 108 S. Ct. 915 (1988).                     There the Court stated:

      [W]hen a subordinate's decision is subject to review by
      the municipality's authorized policymakers, they have
      retained the authority to measure the official's conduct
      for conformance with their policies.   If the authorized
      policymakers approve a subordinate's decision and the
      basis for it, their ratification would be chargeable to
      the municipality because their decision is final.

Id.   at    92 6   (emphasis in original) .                 The ratification theory is

commonly used in the employment context.

      For example, if a school board - a policymaker under
      Monell - approves a superintendent's decision to transfer
      an outspoken teacher, knowing of the superintendent's
      retaliatory motive for doing so, the governmental entity
      itself may be liable; but if the school board lacks such
      awareness of the basis for the decision, it has not
      ratified the illegality and so the district itself is not
      liable.

Milam v.       City of San Antonio,                113 F.    App' x   622,     62 6     (5th Cir.

2004).        Regardless       of the       context    in which        it    is    raised,       the

ratification theory "is necessarily cabined in several ways . .

to prevent         the    ratification        theory    from     becoming          a    theory    of

respondeat         superior."         Id.     at    626-27.       The       mere       failure    to


      44
           continued)
           ( •••

to intervene to prevent the tasing, that Darrehshoori and/or Wood
tossed Thomas down the hill, that Frazier handcuffed Thomas when he
was in medical distress, and that none of these officers told
medical personnel that Thomas had been shot with a taser or had
trouble breathing. See Plaintiffs' Amended Complaint, Docket Entry
No. 6, pp. 14-18 ~~ 38-60, and 27-30 ~~ 94-110.

                                              -27-
investigate        a    subordinate's           decision         does   not      amount      to

ratification.          Id. at 627.        And policymakers who simply go along

with    a      subordinate's       decision         do     not    thereby       vest   final

policymaking authority in the subordinate.                        Id.   The ratification

theory must be applied with the understanding that "[p]olicymakers

alone can create municipal liability, and so any violation must be

causally traceable to them, not just to their subordinates."                              Id.

Applying the ratification theory as plaintiffs propose in this case

would turn it into de facto respondeat superior.

       While     the    mere    failure    to    investigate        a   police    officer's

conduct that allegedly violated a person's constitutional rights

cannot amount to ratification, the converse must also be true:                              The

mere decision to investigate and exonerate also cannot amount to

ratification.          In Milam mentioned above, the Fifth Circuit cited a

school board as an example of a policy maker that could approve or

ratify with full knowledge, its subordinate's decision to commit an

act that violated a constitutional right.                    Because the school board

had    acted    with    full     knowledge      and      approved   the   conduct      to    be

perpetrated by the school board's subordinate, the school board not

only ratified the conduct, but also was complicit.                        That makes the

constitutional violation traceable to the policymaker.                           Id. at 626.

       Here,    however,       even assuming that the cities'               policymakers,

i.e., the Chiefs of Police, reviewed the conduct of the defendant

officers       with    respect    to   the      incident     about      which    plaintiffs

complain,      plaintiffs allege that the policymakers reviewed that

                                             -28-
conduct after the fact, i.e., after the conduct had been committed

without   approval.       To   hold    the    cities   liable      because   the

policymakers concluded that the officers acted appropriately would

convert   liability throuqh ratification into respondeat-superior

liability.     See id.   at 627    ("It is not an easy fit because,           at

least facially,     an ille9al arrest that is completed without the

involvement    of any policymaker does         not   look like the      typical

situation in which a policymaker could 'approve[]            [the employee's]

decision and the basis for it' such that municipal policy can be

said to have caused the harm.").              See also     Fraire v.   City of

Arlington,    957 F.2d 1268,      1278-79    (5th Cir.),   cert.   denied,   113

S. Ct. 462 (1992)     (refusing to infer an unconstitutional custom or

policy from a municipality's failure to discipline an officer for

a single incident).

     Plaintiffs have notably failed to allege facts                 capable of

establishing a pattern or practice of ratifying similar acts and

have failed to cite any case in which a court has upheld a claim

for ratification against a municipality under similar facts.                 The

court therefore concludes that plaintiffs have failed to allege

facts capable of establishing a § 1983 claim that either the CHV or

the CSVV ratified their officers' conduct.




                                      -29-
                            (ii) Plaintiffs' Have Failed to State a Claim
                                 Based on Failure to Train or Supervise

        Plaintiffs argue that the CHV and the CSVV may be held liable

for their officers' actions because they failed to adequately train

or supervise their officers to prevent the alleged violations of

Thomas's constitutional rights.               In order to plead        §   1983 claims

based on an alleged failure to train or supervise plaintiffs must

plead     facts    capable     of    showing      that   the     defendants        were

deliberately       indifferent      to   an   obvious    need    for       training   or

supervision.       Peterson v. City of Fort Worth, Texas, 588 F.3d 838,

849    (5th Cir.   2009),    cert. denied,       131 S. Ct.     66     (2010)    (citing

Brown v. Bryan County, Oklahoma, 219 F. 3d 450, 458 (5th Cir. 2000),

cert. denied, 121 S. Ct. 1734 (2001)).             In other words it must have

been    obvious     to   the   municipal        defendants      that       the   alleged

unconstitutional conduct was the highly predictable consequence of

not training or supervising their officers. Id.

        Plaintiffs have not alleged facts capable of establishing that

the CHV or the CSVV lacked sufficient training or supervision for

their police officers, or that the lack of training or supervision

would obviously result in the alleged harm suffered by Thomas,

i.e., death from being shot by a taser in violation of the Fourth

Amendment right to be free from the excessive use of force or death

resulting from the failure to render reasonable medical care in

violation of the Fourteenth Amendment.             Nor have plaintiffs alleged

facts capable of establishing that the CHV or the CSVV knew that

such wrongful conduct had occurred in the past or had occurred with


                                         -30-
such frequency that they were on notice of their officers' need for

additional training or supervision.                       Id.   Because plaintiffs have

made no such allegations,                   they have failed to state claims for

which relief may be granted based on an alleged failure of the CHV

or the CSVV to train or supervise their officers.                             See Culbertson

v. Lykos, 790 F.3d 608, 625 (5th Cir. 2015).                           Thus the motions to

dismiss the § 1983 claims asserted against the CHV and the CSVV

will be granted and those claims will be dismissed with prejudice.



B.     State Law     Cla~s


       Citing      Texas    Civil       Practices         & Remedies        Code     §    71.002,

71.004(c),       71.021,      and     101.023,        and   asserting       that   defendants

Darrehshoori's and Wood's foreseeable misuse of the Axon taser, and

Axon's inadequate training of the officers'                           and the cities,         and

poor supervision of the taser's use caused Thomas' wrongful death,

plaintiffs        allege    that       the    defendants        are    liable      to     Thomas'

statutory        beneficiaries         for    damages       caused     by    their       employee

defendants'       wrongful actions. 45              To support a claim for wrongful

death under Texas law, plaintiffs must allege that death resulted

from the negligent or wrongful act of a person or his agent or

servant.        Id. at 71.002(b).             Asserting that they are entitled to

immunity,       defendants          argue    that   the     state     law   claims       asserted

against        them are    statutorily barred by Texas                      Tort   Claims     Act

( TTCA) . 46

       45
            Id. at 30-34   <JI<JI   111-27.
       46
      SBISD Defendants' MD, Docket Entry No. 7, pp. 20-21;
Defendants' MD, Docket Entry No. 8, p. 24 <JI<JI 40-42; Defendants'
                                                      (continued ... )

                                               -31-
       1.     State Law Claims Against the Individual Defendants Are
              Barred by Statutory Immunity

       Section 101.106(f) of the TTCA provides:

       If a suit is filed against an employee of a governmental
       unit based on conduct within the general scope of that
       employee's employment and if it could have been brought
       under this chapter against the governmental unit, the
       suit is considered to be against the employee in the
       employee's official capacity only.    On the employee's
       motion, the suit against the employee shall be dismissed
       unless the plaintiff files amended pleadings dismissing
       the employee and naming the governmental unit as
       defendant on or before the 30th day after the date the
       motion is filed.

Section 101.106 (f) "foreclose [s] suit against a government employee

in his individual capacity if he was acting within the scope of

employment."          Franka v. Velasquez, 332 S.W.3d 367, 381 (Tex. 2011).

The TTCA defines "scope of employment" to mean "the performance for

a   governmental        unit   of the       duties   of    an    employee's      office   or

employment and includes being in or about the performance of a task

lawfully assigned to an employee by competent authority."                             Tex.

Civ.    Prac.     &   Rem.   Code Ann.       §   101.001 (5).         "An official    acts

within the scope of her authority if she is discharging the duties

generally assigned to her."              Anderson v. Bessman, 365 S.W.3d 119,

125 (Tex. App. Houston [1st Dist.] 2011, no pet.).                          An act is not

within      the   general      scope   of    employment         if   it   was   "within   an

independent course of conduct not intended by the employee to serve

any purpose of the employer."               Alexander v. Walker, 435 S.W.3d 789,


       46
       ( • • • continued)
Reply, Docket Entry No. 13, pp. 10-11                 ~~   19-25.

                                            -32-
792 (Tex. 2014).        Because there is no dispute that plaintiffs have

sued the defendant officers in their individual capacities for acts

that    occurred   in    the    course    and   scope   of   their     employment,

plaintiffs'     claims for negligence,          wrongful death,      and survival

claims are subject to dismissal under § 101.106(f).                  Accordingly,

defendants' motions to dismiss the state law claims that plaintiffs

have asserted against the individual officer defendants will be

dismissed with prejudice.



        2.    State Law Claims Against the Governmental Defendants Are
              Barred by Statutory Immunity

        Political subdivisions such as the CHV, the CSVV, and SBISD,

are    protected by governmental           immunity except     where    the     state

legislature has waived that immunity in the Texas Tort Claims Act

(TTCA).      See Tex. Civ. Prac. & Rem. Code§ 101.021; City of Dallas

v. Albert, 354 S.W.3d 368, 373 (Tex. 2011)              ("[I]mmunity from suit

deprives courts of jurisdiction over suits against entities unless

the     Legislature     has    expressly     consented[.]").         Governmental

immunity applies "to subdivisions of the state, such as counties."

Alcala v.     Texas Webb County,         620 F.Supp.2d 795,     801     (S.D.   Tex.

2009)     (citing Harris County v.         Sykes,   136 S.W.3d 635,      638    (Tex.

2004)).      The limited waiver of governmental immunity provided by

the TTCA is for claims arising from the use of publicly owned

vehicles, premises defects, and injuries arising from conditions or


                                         -33-
use    of   property.              The     TTCA does      not     waive   immunity    for

intentional torts,         such as assault, battery,              false imprisonment,

false arrest, and civil conspiracy.                  Franka,      332 S.W.3d at 376 &

n.    35    (citing Tex.    Civ.   Prac.    &     Rem.   Code §    101.057 (2)).     All

common law tort claims alleged against a                    governmental unit are

presumed to be governed by the TTCA regardless of whether the TTCA

waives immunity for the claim[s] at issue.                      Id. at 378 and 385.

The    wrongful    death     and   survival        claims   that     plaintiffs      have

asserted against the governmental entities are therefore precluded

by their governmental immunity because those claims do not fall

within the TTCA' s limi tE~d waiver of governmental immunity.                         See

City of Watauga v. Gordon, 434 S.W.3d 586, 593 (Tex. 2014)                    (holding

as a matter of state law,            "[c] laims of excessive force              in the

context of a       lawful arrest arise out of a battery rather than

negligence, whether the excessive force was intended or not") .



C.     Plaintiffs' Requests for Leave to Amend Will Be Denied

       At the end of the briefs filed in response to the pending

motions to dismiss, plaintiffs request leave to amend by stating:

       Plaintiffs have amended their complaint only once under
       Federal Rules of Civil Procedure 15 (b) (1). If the Court
       is of the opinion that any defendant or any cause of
       action is to be dismissed plaintiff[s] request[] leave to
       amend and also limited discovery. Additional complaint
       facts would be added about, at least, the lack of




                                           -34-
        training, lack of a policy or policy, practices, customs
        and/or supervisor's responsibility. 47

Federal Rule of Civil Procedure 15(a) (2) states that "[t]he court

should freely give leave                 [to amend]    when justice so requires."

"Although Rule 15[a]           'evinces a bias in favor of granting leave to

amend,' it is not automatic."                 Matter of Southmark Corp., 88 F.3d

311,     314     (5th Cir.    1996),       cert denied,        117       S.    Ct.    686     (1997)

(quoting Wimm v.           Jack Eckerd Corp.,              3 F.3d 137,          139     (5th Cir.

1993)).        "A decision to grant leave is within the discretion of the

trial        court.   Its discretion,          however,       is    not broad enough to

permit denial if the court lacks a substantial reason to do so."

Id.    (citing State of Louisiana v.                  Litton Mortgage Co.,                  50 F.3d

1298, 1302-1303 (5th Cir. 1995)                 (per curiam)).            The Fifth Circuit

has held that in exercising its discretion, a court may consider

various        criteria    including,         inter    alia,       the        failure    to    cure

deficiencies by amendments previously allowed and futility of the

proposed amendment.                Id.   at   314-15       (citing Foman v.             Davis,    83

S. Ct. 227, 230 (1962)).

        Because plaintiffs have already had an opportunity to file an

amended complaint, because plaintiffs filed detailed responses to

the defendants' motions to dismiss in which they argued that their

amended        complaint     was    sufficient        to    withstand          the    motions     to



        47
       Plaintiffs' Response to SBISD Defendants' MD, Docket Entry
No. 9, p. 24; Plaintiffs' Response to Defendants' MD, Docket Entry
No. 10, p. 26.

                                              -35-
dismiss,       and because plaintiffs have failed either to submit a

proposed second amended complaint or to describe additional facts

that could be alleged in such a complaint, the court concludes that

the   plaintiffs         have     plead    their       best    case,    and   that     allowing

plaintiffs         the   opportunity           to   file   another      pleading       would   do

nothing      but    prolong       the    inevitable.           Accordingly,      plaintiffs'

requests for leave to amend will be denied.



IV.   Dismissal of Remaining Defendants for Want of Prosecution

      On July 25,          2018,        this    action was      removed from the          281st

District Court of Harris County,                     Texas,     where it was originally

filed on May 31, 2018, under Cause No. 2018-36505. 48                           The Notice of

Removal states that the following defendants were served, agreed to

removal, and removed this action within thirty days of having been

served:      Stephen Sanford,            City of Hedwig Village,              Texas,    City of

Spring Valley,           Texas,    Eric Silliman,             Donald Nowlin,      and Carlos

Pineda. 49      The Notice         of Removal          also    states    that    "[n] o   other

[d]efendant has been served with process in the state action." 50




      48
      Defendants' Carlos Pineda, Stephen Sanford, Eric Silliman,
Donald Nowlin, City of Hedwig Village and City of Spring Valley,
Notice of Removal, Docket Entry No. 1 and Exhibit B (state court
docket sheet) .
      49
           Id. at 2.

      so rd.


                                                -36-
    On August 7, 2018, the court issued an Order for Conference

and Disclosure of Interested Parties                  (Docket Entry No.    3)    that

notified plaintiffs that

    Fed. R. Civ. P. 4(m) requires defendant(s) to be served
    within 90 days after the filing of the complaint.   The
    failure of plaintiff(s) to file proof of service within
    90 days after the filing of the complaint may result in
    dismissal of this action by the court on its own
    initiative without further notice. 51

     On August 22, 2018,       Plaintiffs' Amended Complaint was filed

(Docket Entry No. 6).

    On August 31, 2018, the following three defendants appeared in

this action by filing a        joint motion to dismiss:              Spring Branch

Independent School District, Scott Williams, and Jerry Hanson. 52

     Federal Rule of Civil Procedure 4 (m)                  authorizes a district

court to dismiss a complaint if not timely served,                     unless good

cause is    shown for    the   failure.            If good cause is     shown,    the

district court must extend the time for service of process.                       The

following defendants have not made an appearance in this action,

and the court's file does not reflect proof that plaintiffs have

served a    summons    and complaint          on    them:   the   City of Memorial

Village, Axon, CSVV Officers Joseph Darreshoori and Trent B. Wood

in their individual capacities,              CHV Officers Nathan Frazier and

Richard Antonio       (a/ka/ Reginald)            Hernandez   in their individual



    51
         Docket Entry No. 3,    <JI   9.
    52
         SBISD Defendants' MD, Docket Entry No. 7.

                                           -37-
capacities, CMV Sergeant Mark Stokes in his individual capacity,

and Manny Aguilar in his individual capacity.                             Because plaintiffs

have neither shown that defendants the City of Memorial Village,

Axon,      or    the    officers        who   have     been   sued   in    their    individual

capacities,        i.e.,      Darreshoori, Wood,          Frazier, Hernandez,           Stokes,

and Aguilar,           have been served with a summons and complaint,                        nor

shown good cause for failure to effect service on them, all claims

asserted         against        these    defendants       will    be      dismissed     without

prejudice for want of prosecution pursuant to Federal Rule of Civil

Procedure 4 (m) .



                                 V.     Conclusions and Order

        For the reasons stated in                 §§    III.A.l and III.B,          above,   the

court concludes that plaintiff has failed to allege facts stating

plausible claims for violation of federal or state law against six

of   the    individual           officer      defendants,       i.e.,     Hanson,    Williams,

Pineda, Sanford, Silliman, and Nowlin.                        For the reasons stated in

§§   III.A.2 and III.B, above, the court concludes that plaintiff has

failed to allege facts stating plausible claims for violation of

federal or state law against three governmental entity defendants,

i.e.,      the    City     of    Hedwig       Village,    the    City     of   Spring    Valley

Village,         and    the     Spring        Branch    Independent        School     District.

Accordingly,           the Motion to Dismiss of Defendants                     Spring Branch

Independent        School        District,      Scott Williams,           and Jerry Hanson,


                                                 -38-
Docket Entry No.      7,   is GRANTED;   and Defendants'         Carlos      Pineda,

Stephen    Sanford,   Eric   Silliman,    Donald Nowlin,         City   of     Hedwig

Village and City of Spring Valley Village Motion to Dismiss Claims

Asserted in Plaintiffs'       .~ended   Complaint, Docket Entry No. 8, is

GRANTED.

     For the reasons stated in § III.C, above, plaintiffs' request

for leave to amend is DENIED.

     For the reasons stated in §          IV,    above,    the court concludes

that all claims asserted against the following defendants should be

dismissed without prejudice for want of prosecution under Federal

Rule of Civil Procedure Rule 4(m): City of Memorial Village, Axon,

CSVV Officers     Joseph     Darrehshoori    and   Trent    B.   Wood     in    their

individual    capacities,     CHV Officers      Nathan    Frazier   and Richard

Antonio (a/ka/ Reginald) Hernandez in their individual capacities,

CMV Sergeant Mark Stokes in his           individual capacity,          and Manny

Aguilar in his individual capacity.

     SIGNED at Houston, Texas, on this the 20th day                             2019.




                                                UNITED STATES DISTRICT JUDGE




                                    -39-
